IN THE UNITED STATES DISTRICT COURT orp 46 opi
FOR THE DISTRICT OF MONTANA 9 201

‘ t
NON Sista Siontane

Missoula Division

DANNY LEE WARNER, CV 17-00104-M-DLC
Plaintiff,

vs. ORDER

CBM MANAGED SERVICES,

Defendant.

 

 

Pursuant to the Stipulation for Dismissal with Prejudice filed by the Plaintiff
and CBM Managed Services (Doc. 139),

IT IS ORDERED that all claims against Defendant CBM Managed
Services are DISMISSED WITH PREJUDICE, with each party bearing their
own costs and attorney’s fees.

All other claims having been resolved, the Clerk of Court is directed to
enter a judgment of dismissal and close the case.

DATED this 1g Miay of September, 2019.

1 culls

Dana L. Christensen, Chief Judge
United States District Court Judge
